  Case 3:19-bk-31280-SHB          Doc 44 Filed 08/26/19 Entered 08/26/19 11:34:17             Desc
                                   Main Document    Page 1 of 2




SO ORDERED.
SIGNED this 26th day of August, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




       ________________________________________________________________


                    IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                             EASTERN DISTRICT OF TENNESSEE
                                   NORTHERN DIVISION


                                                    )
   In re:                                           )
            TERRY BERNARD BLACK                     )           Case No. 3:19-bk-31280-SHB
            YOLANDA DENISE BLACK                    )
                 Debtors                            )           Chapter 13
                                                    )

                                ORDER
   ON OBJECTION BY DEBTORS TO THE CLAIM OF WELLS FARGO BANK, N.A., as
   TRUSTEE FOR PARK PLACE SECURITIES, INC. ASSET-BACKED PASS-THROUGH
                     CERTIFICATES SERIES 2004-WHQ2
                             (CLAIM NO. 7)

            This matter came upon the Debtors’ objection to the claim of Wells Fargo Bank, N.A., as

   Trustee for Park Place Securities, Inc., Asset-Backed Pass-Through Certificates Series 2004-

   WHQ2. Upon no objections being filed, for good cause shown,

            It is hereby ORDERED that the claim of Wells Fargo Bank, N.A., as Trustee for Park

   Place Securities, Inc., Asset-Backed Pass-Through Certificates Series 2004-WHQ2 Claim No.7,

   filed in the amount of $114,904.10 shall be disallowed in its entirety.

                                                 ###
Case 3:19-bk-31280-SHB   Doc 44 Filed 08/26/19 Entered 08/26/19 11:34:17   Desc
                          Main Document    Page 2 of 2


APPROVED FOR ENTRY:

 /s/ Richard M. Mayer, #5534
 /s/ John P. Newton, Jr., #010817
Attorneys for Debtors
1111 Northshore Drive, Suite S-570
Knoxville, TN 37919
(865) 588-5111
mayerandnewton@mayerandnewton.com
